DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 7-11, and 13-15 are objected to because of the following informalities:
As to claim 1: Line 5 of the claim appears to be grammatically incorrect as lacking an article between the words “before” and “sensors”. A possible correction could be to recited instead --before the sensor’s--.
Line 13 of the claim recites in part “each and every of a plurality of known gas analyte” but appears to be grammatically incorrect in the event of multiple gas analytes; i.e. the claim could instead recite --each and every of a plurality of known gas analyte(s)-- to make clear that one or more gas analytes may be present. The same issue is present in lines 16, 19, and 26.
As to claim 2: Lines 1-2 of the claim appears to be grammatically incorrect as reciting “wherein the gas source comprising” but could remedied by reciting instead --wherein the gas source comprises--.
Additionally, line 4 of the claim appears to be grammatically incorrect as reciting “anyone or a combination” but could be remedied by reciting instead --any one of or a combination--.
As to claim 7: Line 2 of the claim recites in part “release of the gas analyte” but appears to be grammatically incorrect in the event of multiple gas analytes in parent claim 1 ; i.e. the 
As to claim 8: Line 2 of the claim recites in part “in detecting release of the gas analyte” but appears to be grammatically incorrect in the event of multiple gas analytes being present in parent claim 1; i.e. the claim could instead recite --in detecting release of the gas analyte(s)-- to make clear that one or more gas analytes may be present.
As to claim 9: Line 3 of the claim recites in part “known gas analyte” but appears to be grammatically incorrect in the event of multiple gas analytes in parent claim 1 ; i.e. the claim could instead recite --known gas analyte(s)-- to make clear that one or more gas analytes may be present. Line 10 has a similar issue.
Additionally, line 4 of the claim appears to be grammatically incorrect as reciting “anyone or a combination” but could be remedied by reciting instead --any one of or a combination--.
As to claim 10: Lines 5-6 of the claim appears to be grammatically incorrect as reciting “anyone of determination methods” but could be remedied by reciting instead --any one of determination methods--.
As to claim 11: Line 4 of the claim recites “a gas analyte” but the remainder of the claim, especially e.g. lines 14-15, recites “a plurality of known gas analyte” and accordingly appears to be grammatically incorrect. A possible correction could be to recite in lines 14-15 --a plurality of known gas analyte(s)-- to make clear that one or more gas analytes may be present. Lines 17-18 and 28 have the same issue.
claim 13: Line 2 of the claim recites in part “release of the gas analyte” but appears to be grammatically incorrect in the event of multiple gas analytes being present in claim 11; i.e. the claim could instead recite --release of the gas analyte(s)-- to make clear that one or more gas analytes may be present.
As to claim 14: Line 3 of the claim recites in part “known gas analyte” but appears to be grammatically incorrect in the event of multiple gas analytes being present in claim 11; i.e. the claim could instead recite --known gas analyte(s)-- to make clear that one or more gas analytes may be present.
Additionally, line 4 of the claim appears to be grammatically incorrect as reciting “anyone or a combination” but could be remedied by reciting instead --any one of or a combination--.
As to claim 15: Line 5 of the claim appears to be grammatically incorrect as reciting “utilizing anyone” but could be remedied by reciting instead --utilizing any one”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1: The claim recites in lines 12-16 “training the at least one gas sensor to detect over a time duration, each and every of a plurality of known gas analyte” and further “generate respective sensor signals that represent unique characteristics of the each and every of the plurality of known gas analyte”. However, it is unclear in what regard the “gas analyte” is considered to be known because the preceding recitation of “each and every of a plurality” of such gas analytes implies that there may be a specific subset of gas analytes which may be known but the claim does not limit what gases may be considered amongst this plurality nor does the claim elucidate how such gases are considered to be “known”. 
Applicant’s as-filed specification discloses in ¶ 37 that training gases are used to establish a database of known gas analytes but it is unclear if the “known gas analytes” encompass all (emphasis added) gas analytes or if the known gas analytes are only gas analytes that apply to specific methods and/or systems. In particular, Applicant’s as-filed specification ¶ 38 describes the example of the gas source being due to a battery, but ¶ 29 notes that the systems and methods described could be applied to flammable or toxic gases in a nuclear reactor, an oil or gas well drilling platform, or a coal gas fired power generator. Because each of the examples disclosed have gas analytes that are different and distinct from one another (e.g. the gases detected as a gas analyte during a thermal runaway event in a nuclear reactor would be distinct from those detected during an off gas event due to a battery leak), the scope of the 
For the purpose of expedient examination, the examiner is interpreting the “known gas analytes” to encompass all (emphasis added) of the possible gases that could be detected during each of the above listed examples and accordingly the “training the at least one gas sensor to detect over a time duration, each and every of a plurality of known gas analyte” as recited in the claim is considered to be met by the prior art for purposes of a prior art rejection only if the sensor is trained for detection of gases in all of the above listed examples.
As to claims 2-10: Each of said claims depend ultimately from claim 1 and accordingly each inherits the indefiniteness of claim 1 for the reasons described above.

As to claim 11: The claim is drawn to a system comprising an enclosure having a gas source but also recites the features that render claim 1 indefinite for the reasons noted above; i.e. it is unclear whether Applicant requires a gas sensor trained a prior to classify released gas analyte to encompass only a specific or subset of the possible listed examples including a battery, flammable or toxic gases in a nuclear reactor, an oil or gas well drilling platform, or a coal gas fired power generator, or whether Applicant intends the system to comprise a gas sensor that is trained to sense all of the possible gases from each of the described locations/scenarios. Accordingly, for reasons similar to claim 1 above, the claim scope is rendered indefinite.
all (emphasis added) of the possible gases that could be detected during each of the above listed examples and accordingly the “training the at least one gas sensor to detect over a time duration, each and every of a plurality of known gas analyte” as recited in the claim is considered to be met by the prior art for purposes of a prior art rejection only if the sensor is trained for detection of gases in all of the above listed examples.
As to claims 12-15: Each of said claims depends ultimately from claim 11 and accordingly each inherits the indefiniteness of claim 11 for the reasons described above.

References Cited but not Relied Upon
	Cummings et al. US PG-PUB 2018/0003685 A1 discloses systems and methods for monitoring a gas source for a gas analyte and appears pertinent to Applicant’s disclosure.
	Choi et al. US PG-PUB 2019/0204281 A1 discloses a gas sensor package that senses different types of gases and appears pertinent to Applicant’s disclosure.
	Raghavan et al. US PG-PUB 2015/0303723 A1 discloses a battery management system with a battery management circuit that determines the state of the battery based at least in part on a detector signal and appears pertinent to Applicant’s disclosure.
	KE et al. CN 109271700 A discloses a battery thermal management system based on deep learning and appears pertinent to Applicant’s disclosure.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856